In the

    United States Court of Appeals
                For the Seventh Circuit
                     ____________________ 
No. 14‐2968 
CHRIS E. CARHART, 
                                                   Plaintiff‐Appellee, 

                                 v. 

                                                                       
CARHART‐HALASKA INTERNATIONAL, LLC, 
                                            Defendant, 
                                                        
CHRISTOPHER G. HALASKA and HALASKA INTERNATIONAL, 
  INC., 
                                            Appellants. 
                     ____________________ 

        Appeal from the United States District Court for the 
                  Eastern District of Wisconsin. 
        No. 2:14‐mc‐00023‐JPS — J. P. Stadtmueller, Judge. 
                     ____________________ 

       ARGUED APRIL 17, 2015 — DECIDED JUNE 8, 2015 
                     ____________________ 
2                                                           No. 14‐2968        


   Before  POSNER  and  WILLIAMS,  Circuit  Judges,  and  WOOD, 
District Judge.* 
    POSNER, Circuit Judge. Karl Marx famously remarked that 
“all  great  world‐historic  facts  and  personages  appear  … 
twice  …:  the  first  time  as  tragedy  [Napoleon  I],  the  second 
time as farce [the great Napoleon’s nephew, Napoleon III].” 
William  Gaddis  reversed  the  sequence  in  his  satirical  law 
novel  A  Frolic  of  His  Own  (1994).  At  the  beginning  of  the 
novel the protagonist, while standing in front of his car try‐
ing  to  hot‐wire  it,  accidentally  causes  the  car  to  start.  It 
lurches forward, injuring him—so he sues himself for having 
negligently injured himself. The case before us brings us face 
to face with a form of self‐suing that brings in its train a va‐
riety of business and legal complexities. 
    Chris E. Carhart and Christopher G. Halaska, the respec‐
tive  sole  owners  of  Carhart,  Inc.  and  Halaska  International, 
Inc., formed a Wisconsin limited liability company that they 
named  Carhart‐Halaska  International,  LLC  (and  that  the 
parties call CHI for short, as will we), owned 50‐50 by their 
two  corporations.  We’ll  treat  Messrs.  Carhart  and  Halaska 
rather  than  their  corporations  as  the  co‐owners  of  CHI,  be‐
cause both men have litigated the case in their own names as 
well  as  in  the  names  of  their  corporations,  with  each  man 
and  corporation  on  the  same  side  of  the  case  seeking  the 
same  relief,  and  thus  Carhart,  Inc.  and  Carhart  constituting 
one  litigating  unit  and  Halaska  International,  Inc.  and 
Halaska another. 
    CHI—the  new  company—supplied  construction  materi‐
als  to  builders  and  provided  engineering  services.  We  use 

* Hon. Andrea R. Wood of the Northern District of Illinois, sitting by des‐
ignation. 
No. 14‐2968                                                         3 


the past tense because, as we’ll see, the company is defunct. 
We  don’t  know  the  current  status  of  the  two  component 
corporations. 
    A Minnesota company called MRO Industrial Sales, LLC, 
was  a  sales  agent  for  CHI.  In  2012  CHI  terminated  MRO, 
which  reacted  by  suing  CHI  in  the  federal  district  court  in 
Minnesota  for  breach  of  contract  and  related  wrongs.  Juris‐
diction was based on diversity of citizenship, for remember 
that  CHI  is  a  citizen  of  Wisconsin.  Within  weeks  after  the 
suit  was  filed,  Carhart  obtained  an  assignment  of  MRO’s 
claim,  for  which  he  claims  to  have  paid  MRO  $150,000.  By 
stepping into MRO’s shoes he  became the plaintiff  in a suit 
against  a  company  of  which  he  was  (through  his  wholly 
owned corporation) a half owner. 
    Halaska forthwith sued Carhart—both on Halaska’s own 
behalf and on behalf of CHI—in a Wisconsin state court. The 
suit charged Carhart with having breached his fiduciary du‐
ties to CHI and Halaska by becoming the plaintiff (as a result 
of MRO’s assignment to it) in the Minnesota suit and also by 
writing checks on CHI bank accounts without Halaska’s ap‐
proval,  depositing  payments  owed  CHI  into  Carhart’s  own 
corporate  account,  entering  into  a  contract  on  CHI’s  behalf 
without letting Halaska know that Carhart had a conflict of 
interest relating to the transaction, and withholding account‐
ing  and  other  financial  information  concerning  CHI  from 
Halaska. Essentially the claim is that Carhart plundered the 
company  that  he  and  Halaska  co‐owned,  the  plundering 
presumably  consisting  of  his  withdrawing  his  own  invest‐
ment  and  siphoning  off  part  or  maybe  all  of  Halaska’s  in‐
vestment—the latter being a plausible though not compulso‐
4                                                      No. 14‐2968       


ry inference from the fact that CHI, as we’re about to see, is 
now assetless. 
    Halaska asked the Wisconsin state court to appoint a re‐
ceiver to wind up CHI (that is, arrange its affairs and having 
done  so  dissolve  it)  because  it  was  in  imminent  danger  of 
insolvency as a result of unpaid debts not limited to MRO’s 
claim  bought  by  Carhart,  and  of  Carhart’s  other  acts  of  be‐
trayal of CHI. The receiver was appointed but shortly after‐
ward informed the district court in Minnesota that CHI was 
insolvent  and  had  no  liquid  assets  out  of  which  to  pay  a 
lawyer to defend against the suit by Carhart (in succession to 
MRO) in Minnesota. The receiver therefore consented to the 
entry  of  a  default  judgment  for  $242,000  against  CHI  (the 
amount sought by Carhart in that suit). The judgment yield‐
ed Carhart a potential profit of $92,000 ($242,000 – $150,000) 
on  his  purchase  of  MRO’s  claim.  (We  say  “potential  profit” 
because its realization depended on CHI’s possessing at least 
$242,000 worth of assets, which, as we’ll see, it did not.) Pre‐
sumably the difference between the two figures represented 
potential (but again, not actual) compensation to Carhart for 
having assumed the risk, originally borne by MRO, of losing 
the suit against CHI that he had bought from MRO. 
    Which brings us at last to the present suit: a suit in feder‐
al  district  court  in  Wisconsin  brought  by  Carhart  against 
CHI under Fed. R. Civ. P. 69(a)(1) to execute the $242,000 de‐
fault judgment that he had obtained as a result of the receiv‐
er’s inability to defend CHI against the Minnesota suit. CHI 
was left with its suit (jointly with Halaska) against Carhart in 
the Wisconsin state court, where that suit was, and as we’ll 
see  still  is,  pending.  That  suit  was  the  company’s  only  re‐
maining  asset,  and  Carhart  filed  the  present  case  (the  Wis‐
No. 14‐2968                                                            5 


consin  federal  court  suit  to  enforce  its  $242,000  judgment 
against CHI) in order to obtain it. The district court executed 
the judgment, ordering the seizure and sale of CHI’s lawsuit 
in  order  to  satisfy  Carhart’s  judgment  (in  part),  the  lawsuit 
being  as  we  said  CHI’s  only  remaining  asset.  The  lawsuit 
was sold at public auction; Carhart, the only bidder, bought 
it for $10,000. By doing so he extinguished all possibility that 
CHI could obtain relief against him for his alleged plunder‐
ing  of  the  company.  At  a  total  cost  of  $150,000  (for  Carhart 
got his $10,000 payment right back after the sale, since it was 
the proceeds of the sale of the asset that Carhart executed his 
judgement upon), he had insulated himself against potential 
liability to CHI for allegedly plundering the company. 
    But this  assumes that Wisconsin law  allows  a lawsuit to 
be the kind of property that can be seized to pay a judgment. 
Fed.  R.  Civ.  P.  69(a)(1)  authorizes  a  federal  district  court  to 
enforce  a  money  judgment  by  writ  of  execution  but  (with 
immaterial  exceptions)  only  pursuant  to  the  procedure  au‐
thorized  by  the  state  in  which  the  federal  court  is  located, 
and,  as  discussed  below,  it  is  unclear  whether  Wisconsin 
considers a lawsuit to be property that can be seized to pay a 
judgment. See Wis. Stat., ch. 815. 
    Carhart  was  ingenious!  The  question  is  whether  his 
scheming  was  legal.  An  anterior  question  is  whether  we 
have jurisdiction to answer that question. The appellants are 
Halaska  and  his  wholly  owned  corporation  (but  which  we 
can, as we said earlier, ignore). But Halaska was not named 
as a defendant in Carhart’s suit to execute the $242,000 Min‐
nesota judgment; only CHI was—and CHI is not appealing. 
Halaska  has  a  substantial  financial  stake  in  the  proceeding, 
given  his  half  ownership  (maybe  whole  ownership,  given 
6                                                        No. 14‐2968        


Carhart’s defection), and complete control, of CHI. With CHI 
crumbling in the face of Carhart’s defection and his litigation 
against  CHI—and  in  fact  in  receivership—Halaska,  as  sole 
remaining  owner, is  the company’s alter ego, trying  to pick 
up the pieces from the disaster that began  with MRO’s suit 
and what  he  contends  is the  plundering  of  his company  by 
his  business  partner.  He  belongs  in  this  suit.  And  while  he 
was not a named party and did not move to intervene in the 
district  court  until  after  he  had  filed  a  notice  of  appeal 
(which  the  district  court  held  was  too  late),  he  participated 
fully in the proceeding, just as if he had intervened and be‐
come a party. The judge treated him as a party. He was thus 
a de facto party. 
    But is there such a thing in federal law? A judge can say 
to a person who has a substantial interest in a case but is not 
a  party  “you  belong  in  this  case,  so  I  want  you  to  move  to 
intervene  and  I’ll  grant  your  motion.”  This  may  not  be  an 
enforceable order, but it’s likely to be obeyed. That’s in effect 
what  happened  in  this  case,  minus  the  dialogue  and  the 
formal  motion.  With  CHI  abandoned  by  Carhart  and  in  re‐
ceivership,  yet  the  receiver  apparently  helpless  for  lack  of 
financing  (though  he  had  filed  an  objection  in  the  district 
court, he did not file an appeal from the district court’s deci‐
sion),  Halaska  was  Carhart’s  only  opponent.  Halaska  had  a 
legitimate  interest  in  the  case  as  the  half  and  maybe  sole 
owner of CHI, and so the judge deemed him a party without 
insisting on the formality of a motion to intervene. 
    We  conclude  that  Halaska  was  and  remains  a  party.  Cf. 
SEC  v.  Enterprise  Trust  Co.,  559  F.3d  649,  651–52  (7th  Cir. 
2009).  “Appeals  by  those  who  participated  as  if  parties  are 
frequently  entertained  despite  a  failure  to  achieve  formal 
No. 14‐2968                                                           7 


status as a party. Most of these appeals involve persons who 
participate  in  trial  court  proceedings  as  if  they  had  inter‐
vened, and who seem to have been treated on all sides as de 
facto parties.” 15A Charles Alan Wright et al., Federal Practice 
and  Procedure  § 3902.1  (2d  ed.,  updated  Apr.  2015).  That’s 
this case. 
    So  we  have  jurisdiction,  and  come  at  last  to  the  merits, 
where the principal issue is the propriety of the judge’s hav‐
ing ordered the auctioning off of CHI’s lawsuit (CHI’s only 
remaining  asset)  in  order  to  provide  partial  satisfaction  of 
Carhart’s judgment. This is a separate question from wheth‐
er Wisconsin law allows a lawsuit to be property that can be 
seized to pay a judgment. That question would become moot 
if, whether or not the lawsuit is seizable property, the district 
judge  erred  in  thinking  seizure  the  appropriate  remedy  in 
this case. The alternative would have been to allow the law‐
suit  against  Carhart  to  proceed  to  judgment.  CHI  (which  is 
to say Halaska) might have been able to prove that Carhart’s 
initial decision to buy MRO’s claim against CHI had initiat‐
ed a train of events likely to culminate, and in fact culminat‐
ing, in the company’s destruction. For all we know, a judge 
or jury might have found merit in the suit and ordered Car‐
hart  to  pay  damages  to  CHI  greater  than  the  $242,000  that 
CHI owed him. In that event the company would have come 
out  of  the  protracted  litigation  ahead  of  the  game,  rather 
than getting nothing from its legal struggle with Carhart ex‐
cept  the  $10,000  that  he  paid  for  the  lawsuit  at  the  public 
auction—which  CHI  can’t  keep,  because  it’s  to  be  used  to 
satisfy a portion of the Minnesota judgment that Carhart ob‐
tained. It’s as if Carhart had pulled a $10,000 wad of bills out 
of  his  left  pants  pocket  and  stuffed  it  into  his  right  pants 
pocket. 
8                                                          No. 14‐2968         


     It might be thought that if CHI’s lawsuit had had a posi‐
tive net expected value, someone at the auction would have 
bid more than $10,000 for it. No one did, and this might sug‐
gest  that  the  lawsuit  had  only  negligible  value.  But  maybe 
not.  Suits  are  difficult  to  value;  that  is  doubtless  why  MRO 
sold  its  claim  against  CHI  to  Carhart  for  what  may  have 
been much less than it was worth ($150,000 versus $242,000, 
though we don’t know on what the latter figure was based). 
And  Carhart  as  claimant  had  the  best  sense  of  the  value  of 
CHI’s claim against him because he knew what he had done 
that might make him liable for damages; what sense of that 
would a bidder at a public auction have? If someone were to 
place an undisclosed sum of money in an envelope and chal‐
lenge you to bid against them for it, you’d be a fool to accept 
the  challenge;  for  if  you  underbid  you  would  get  nothing 
and if your bid happened to be the winning bid you would 
certainly  have  overpaid,  because  your  opponent  would 
know  the true  amount in the envelope. And  so  it  would be 
in  this  case.  Better  to  let  CHI  litigate  its  claim  and  let  the 
state court decide what it was worth—which may have been 
a lot more than Carhart’s successful $10,000 bid. 
    But this raises the question whether the district judge can 
be faulted for having adopted an approach to valuation—the 
public  auction—that,  as  should  have  been  foreseen,  proved 
to be enormously disadvantageous to CHI. When viewed as 
a form of property (the property of CHI), a lawsuit is what is 
called a “chose in action,” namely a form of intangible prop‐
erty as contrasted with a chunk of real estate, the classic ex‐
ample of tangible property. Long ago the Supreme Court of 
Wisconsin suggested that a chose in action, including there‐
fore a legal claim, while it can be garnished cannot be sold to 
satisfy a debt. Storm v. Cotzhausen, 38 Wis. 139, 143–44 (1875). 
No. 14‐2968                                                           9 


    But  those  were  the  days  when  the  sale  of  a  lawsuit  was 
forbidden  by  the  common  law  doctrines  of  champerty  and 
maintenance, doctrines that have been abrogated or  diluted 
in  many  states,  including  Wisconsin.  Wis.  Stat.  § 895.375 
states that “no action, special proceeding, cross complaint or 
counterclaim in any court shall be dismissed on the ground 
that a party to the action is a party to a contract savoring of 
champerty or maintenance unless the contract is the basis of 
the claim pleaded.” Today “trolldom”—the seeking of finan‐
cial  advantage  by  buying  or  otherwise  obtaining  a  legal 
claim  (as  distinct  from  filing  a  legal  claim  in  order  to  seek 
redress  for  injury)—thrives.  The  commonest  example  of  a 
law troll is the patent troll, who acquires by purchase or ap‐
plication to the Patent and Trademark Office a patent that he 
uses  not  to  protect  an  invention  but  to  obtain  a  license  fee 
from,  or  legal  judgment  against,  an  alleged  infringer.  Car‐
hart was a troll of sorts in buying MRO’s legal claim in order 
to extinguish CHI’s lawsuit against him. But the immediate 
issue  is  his  being  allowed  to  bid  on  CHI’s  suit  against  him 
(and  thus  buy  a  second  lawsuit).  Even  if  (a  question  we 
needn’t  try  to  answer)  a  lawsuit  is  property  that  Wisconsin 
law allows to be be seized to pay a debt, Carhart should not 
have  been  allowed  to  buy  CHI’s  lawsuit  to  satisfy  (in  part) 
his  judgment  against  CHI.  For  as  we  said,  CHI’s  suit  was 
enveloped  in  too  much  uncertainty  for  potential  bidders  to 
be  able  to  value  and  thus  bid  intelligently  on  it  (see  Kristo‐
pher Wood, Comment: “Short Circuiting the Justice System: 
How Defendants Are Misusing Writs of Execution,” 39 Pep‐
perdine  Law  Review  747,  787–88  (2012)),  especially  because 
Carhart was as a practical matter on both sides of the trans‐
action. If there was a “smoking gun” piece of evidence prov‐
ing  Carhart’s  misdeeds  that  would  come  out  in  discovery, 
10                                                     No. 14‐2968        


Carhart  would  already  know  of  its  existence,  but  what 
would an outsider know about CHI and its financial difficul‐
ties, or about Carhart and his (or his corporation’s) contrac‐
tual or statutory duties to CHI? Nor could an outsider (a po‐
tential bidder at the auction of CHI’s lawsuit) use discovery 
to try to find out. 
    Neither  do  we  know  the  exact  value  of  the  lawsuit.  But 
we  know  the  floor.  Carhart  says  he  paid  MRO  more  than 
$150,000 for its claim (it seems that he paid for MRO’s attor‐
neys’  fees  as  well,  but  no  amount  is  stated).  He  must  have 
thought  CHI’s  only  asset—its  lawsuit  against  him—worth 
more than  that. Yet  Carhart paid only $10,000 for  CHI’s  as‐
sets  at  the  auction,  and  that  almost  certainly  was  too  low. 
Wisconsin allows an execution sale to be set aside when “the 
price bid is so low  as to  shock the conscience of the  court.” 
Wilson v. Craite, 210 N.W.2d 700, 702 (Wis. 1973), citing An‐
thony Grignano Co. v. Gooch, 47 N.W.2d 895, 897 (Wis. 1951), 
and Collins v. Smith, 44 N.W. 510, 512 (Wis. 1890). In both cit‐
ed cases the Supreme Court of Wisconsin stated that the bid 
prices  would  be  so  low  as  to  shock  the  conscience  if  they 
were proved as alleged to be 45 percent and 24 percent of the 
value  of  the  properties.  In  the  present  case  (in  which  the 
property  was  a  lawsuit)  the  bid  price  may  have  been  less 
than  7  percent  of  a  minimum  reasonable  estimate  of  the 
property’s  value,  if  that  minimum  reasonable  estimate 
would have been $150,000. 
    So the district judge should have allowed CHI’s Wiscon‐
sin state court’s lawsuit to proceed—and for the further rea‐
son that by auctioning off the lawsuit the judge placed ahead 
of CHI’s other creditors the creditor—Carhart—who had al‐
legedly  destroyed  the  LLC  for  his  own  financial  gain.  That 
No. 14‐2968                                                            11 


made his claim vulnerable to equitable subordination, which 
allows  a  claim’s  priority  to  be  reduced  if  “the  claimant  is 
guilty  of  misconduct  that  injures  other  creditors  or  confers 
an unfair advantage on the claimant.” In re Kreisler, 546 F.3d 
863,  866  (7th  Cir.  2008);  see  also  In  re  Mader’s  Store for  Men, 
Inc., 254 N.W.2d 171, 184 (Wis.  1977) (“there  may be claims 
which  are  genuine,  in  the  sense  that  they  are  neither  sham 
nor unlawful or otherwise subject to complete disallowance, 
but  which  arise  under  circumstances  such  that  it  would  be 
inequitable  to  permit  them  to  participate  in  distribution  of 
the estate on an equal basis with other general claims”). Re‐
ducing a claim’s priority may be appropriate when the claim 
holder, a member of an LLC (such as Carhart, whose corpo‐
ration, the formal member, was his puppet) commits “a will‐
ful failure to deal fairly with the limited liability company or 
its members in connection with a matter in which the mem‐
ber or manager has a material conflict of interest.” Wis. Stat. 
§ 183.0402. It will be for the Wisconsin state court to decide 
whether Carhart’s claim should be equitably subordinated.  
    Although  the  sale  of  CHI’s  lawsuit  to  Carhart  has  taken 
place, Carhart was not a purchaser in good faith, and so the 
sale  did  not  moot  CHI’s  challenge  to  the  sale.  As  no  valid 
interest would be impaired by rescinding the sale, we order 
the  district  court  to  rescind  it,  thus  enabling  CHI  to  prose‐
cute  its  suit  against  Carhart  in  the  Wisconsin  state  court, 
where the suit will again be pending once the sale of the suit 
to Carhart is rescinded. The judgment of the district court is 
therefore reversed and the case remanded with instructions.